995 So.2d 1097 (2008)
Crystal FOREMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3484.
District Court of Appeal of Florida, Fourth District.
November 26, 2008.
Carey Haughwout, Public Defender, and James W. Mclntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Crystal Foreman was tried by jury and convicted of aggravated battery. In this appeal, Foreman argues her trial counsel provided ineffective assistance in failing to request that the jury be instructed on the justifiable use of non-deadly force. We affirm the conviction without prejudice to Foreman's right to file a motion for postconviction relief, raising such claim. See Kidd v. State, 978 So.2d 868, 868 (Fla. 4th DCA 2008) (recognizing that adequacy of lawyer's representation may not generally be raised on direct appeal and that such claims are properly raised in a motion for postconviction relief).
Affirmed.
POLEN, KLEIN and STEVENSON, JJ., concur.